DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2, 4-5, 9-15 and 17-19 are cancelled. Claims 1, 3, 6-8 and 16 are presently examined.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 2/22/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 2/22/2022 are overcome.

Allowable Subject Matter
Claims 1, 3, 6-8 and 16 are allowed. The following is an examiner’s statement of reasons for allowance:
Nantin (US 6,692,684) teaches a method and apparatus for blow molding thermoplastic containers (abstract) in which a rotor (figure 3, reference numeral 5) moves the preforms (figure 3, reference numeral 1) between different stations of a stator (figure 3, reference numeral 4) where different sterilizing and molding operations occur (column 5, lines 36-67, column 6, lines 1-11). The stations have an umbrella shaped portion and are located above the preform (figure 3). Nantin additionally teaches that this apparatus makes reinfection of sterilized preforms minimal (column 3, lines 7-15). However, Nantin does not teach or suggest the umbrella shaped portion having an inner annular lower edge surface that defines a groove.
Frost (US 2007/0269339) teaches a process for sterilization of objects (abstract) in which a vapor mix consisting of gaseous hydrogen peroxide and gaseous water so that a condensation layer forms on the object and sterilizes the surfaces [0052] and is provided by a distributor pipe having umbrella that covers the entire opening of a bottle ([0053], figure 1, reference numeral 47). However, Frost does not teach or suggest the distributor pipe having annular lower edge surface that defines a groove.
Hayakawa (WO 2013/061956, English language equivalent US 2014/0311095 relied upon) teaches a drink filling method [0001] to produce a sterile preform [0002] in which hydrogen peroxide gas [0049] is supplied into a preform ([0041], figure 1A, reference numeral 1) to perform a preliminary sterilization [0049]. The gas is released from a through hole or nozzle of a spindle on the inside of the preform to form a condensed film of the hydrogen peroxide on the inner peripheral surface of the preform ([0051], figure 1B, reference numeral 43a). The condensed film of hydrogen peroxide adhering to the surface has 35 weight % hydrogen peroxide [0051] and adherers to the surface in a range preferably of 0.002 μL/cm2 to 0.008 μL/cm2 [0053]. The preform is then subjected to an air rinsing treatment in which aseptic air is spread throughout the bottle using a nozzle ([0079], figure 3G1, reference numeral 45) so that surplus hydrogen peroxide is discharged [0080]. The air nozzle is arranged outside the bottle to providing rinsing both inside and outside the bottle ([0081], figure 3G2). This step is preformed prior to heating the perform [0138]. The preform is then conveyed to infrared heaters and evenly heated to a temperature suitable for blow molding [0057] and then blown using a blow mold to shape it ([0061], figure 1, reference numeral 2D). The suitable temperature of blow molding is 90 °C to 130 °C [0097], which is greater than the activation temperature of the hydrogen peroxide [0078]. The nozzle extends downwardly in a discharging direction and is located above the preform ([0064], figure 2F, reference numeral 6) and, in different embodiments, a guide member having an umbrella like configuration surrounds a downwardly directed nozzle and directs peroxide mist or gas from within preform to the male threads located on the preform outer surface to sterilize the threads ([0096], figure 5, reference numeral 43). The guide member an outer annular lower edge surface and forms a groove around the nozzle ([0096], figure 5, reference numeral 43c). The lower end of the nozzle main channel itself is considered to meet the claim limitation of an inner annular lower edge surface with the groove located between them (figure 5). However, Hayakawa teaches that the hydrogen peroxide mist or gas flows through the preform, through the gap between the inner peripheral surface of the mouth portion (figure 5, reference numeral 2a) of the preform and the outer peripheral surface of the spindle ([0094], figure 5, reference numeral 43). It would therefore not have been obvious to move the end of the nozzle to be above the mouth of the preform since the gas would not be properly directed through the preform.
The prior art does not teach or suggest a nozzle having an inner annular lower edge surface positioned above an opening in a mouth of a preform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715